                        Case 15-23272-kl       Doc 117     Filed 08/04/21     Page 1 of 4

                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF INDIANA
                                        HAMMOND DIVISION

IN RE:                                                 CHAPTER 13 PROCEEDINGS
ELIA E ROSALES
                                                       CASE NO: 15-23272 KL
   Debtor(s)

                                   NOTICE OF FINAL CURE PAYMENT

        Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee filed Notice that the amount required to cure the
default in the below claim has been paid in full, and the ongoing post-petition payments are current.

Name of Creditor: BSI FINANCIAL
Court Claim No.: 7

Last four (4) digits of any number used to identify the Debtor’s account: 4790

Final Cure Amount:

       Amount of Allowed Pre-Petition Arrearage: $6,232.63
       Amount of Post-Petition Fees:             $250.00
       Total Amount Paid By Trustee              $6,482.63

Monthly Ongoing Mortgage Payment is Paid:

       _XX__ Through the Chapter 13 Trustee conduit              ___ Direct by the Debtor

        Within 21 days of the service of this Notice, the creditor must file and serve same on the Debtor, Debtor’s
counsel and the Trustee, pursuant to Federal Bankruptcy Rule 3002.1(g), a Statement indicating whether it agrees
that the Debtor has paid in full the amount required to cure the default and whether, consistent with Federal
Bankruptcy Rule 1322(b)(5), the Debtor is otherwise current on all the payments or be subject to further action of
the Court including possible sanctions.

   (a) A Response to a Notice of Final Cure shall be filed on Local Form 3002.1-1 and include a copy of the payoff
       statement as defined by 12 C.F.R. §1026.36(c)(3) (Eff. 1/10/14). If the Response is not on the proper form or
       accompanied by the payoff statement, the Response shall be amended within 14 days of notice by the Trustee
       of the deficiency.
   (b) Trustee shall serve a blank copy of local form 3002.1-1 required by this rule along with the Notice of Final
       Cure.


Dated: August 4, 2021                              Respectfully Submitted:

                                                   /s/ Paul R. Chael
                                                   Standing Chapter 13 Trustee
                           Case 15-23272-kl        Doc 117    Filed 08/04/21      Page 2 of 4


Fill in this information to identify the case:
                        (post publication draft)




   According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.
Case 15-23272-kl   Doc 117   Filed 08/04/21   Page 3 of 4
                        Case 15-23272-kl        Doc 117     Filed 08/04/21        Page 4 of 4
                                            CERTIFICATE OF SERVICE

I hereby certify that on August 4, 2021, service of a true and complete copy of the above and foregoing pleading or
paper was electronically sent through the court’s ECF system to the following parties:

U.S. Trustee
Attorney for Debtor(s): LAW OFFICE ALAN NAGGATZ
Attorney for Creditor – MOLLY SIMONS

and upon the following by depositing the same in the United States mail, envelopes properly address to each of them
and with sufficient first-class postage affixed.

Debtor(s) - ELIA E ROSALES, 5538 BRUCE AVE, PORTAGE, IN 46368                 ,
Creditors(s) – BSI FINANCIAL, PO BOX 679002, DALLAS, TX 75267

                                                       Paul R. Chael /s/
                                                       Paul R. Chael, Chapter 13 Trustee
                                                       401 West 84th Drive, Suite C
                                                       Merrillville, IN 46410
